



WARNING

THIS IS AN APPEAL UNDER THE

CHILD
    AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media
    representative from all or part of a hearing;

(b) excluding all media representatives
    from all or a part of a hearing; or

(c) prohibiting the publication of a
    report of the hearing or a specified part of the hearing,

where the court is of the opinion that
    the presence of the media representative or representatives or the publication
    of the report, as the case may be, would cause emotional harm to a child who is
    a witness at or a participant in the hearing or is the subject of the proceeding.

45(8)  No person shall publish or make
    public information that has the effect of identifying a child who is a witness
    at or a participant in a hearing or the subject of a proceeding, or the childs
    parent or foster parent or a member of the childs family.

45(9)  The court may make an order prohibiting the
    publication of information that has the effect of identifying a person charged
    with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: A.B.S. v. S.A.S., 2017 ONCA 382

DATE: 20170510

DOCKET: C61765

Sharpe, Lauwers and Hourigan JJ.A.

BETWEEN

A.B.S.

Appellant

and

S.A.S

Respondent

A.B.S., acting in person

Jennifer P. Ryan for the respondent

Heard: February 27, 2017

On appeal from the order of Justice J. Patrick Moore of
    the Superior Court of Justice, dated January 27, 2016.

ENDORSEMENT

[1]

We see no error on the part of the trial judge in awarding sole custody
    to the mother with access to the father.

[2]

The trial judge gave thorough reasons explaining why he accepted the
    evidence indicating that it was in the best interest of this child to award
    sole custody to the mother. That finding is entitled to deference on appeal.

[3]

The father did not seek joint custody at trial and there is no basis
    upon which we could impose that order now. The conflict between these parties
    and their inability to communicate regarding this child was evident to the OCL,
    the CAS and the trial judge and joint custody was not a viable option.

[4]

As for support, it was open to the trial judge to impute minimum wage as
    income, and we are not persuaded that there was any legal error or
    misapprehension of the evidence that would permit us to interfere. Spousal
    support was time limited. Nor did the trial judge error in rejecting a deduction
    for business expenses from the appellants employment income. Finally, in our
    view, the section 7 expenses were reasonable.

[5]

Appeal dismissed.

[6]

Costs to the respondent fixed at $3,584.86.


